Opinion issued October 15, 2019




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-19-00269-CV
                            ———————————
 RAHOOL AMIN MAKANI IMAD A/K/A RAHOOL MAKANI, Appellant
                                         V.
 MATTHEW HECKEL, DAN HOLT, AND KRIS BERGMANN, Appellees


                    On Appeal from the 431st District Court
                            Denton County, Texas
                      Trial Court Case No. 18-2813-431


                          MEMORANDUM OPINION

      This is an appeal from the trial court’s summary judgment order signed on

December 7, 2018. Appellant’s brief was originally due on May 23, 2019. Three

extensions were granted until August 12, 2019, the last of which state that no further

extensions would be granted. On August 20, 2019, we issued a notice advising
appellant that unless the brief was filed within ten days, we might dismiss the appeal

for want of prosecution. Appellant neither timely filed a brief nor requested an

extension. See TEX. R. APP. P. 38.8(a)(1) (the appellate court may dismiss for want

of prosecution for failure to file appellant’s brief).

      Accordingly, we dismiss the appeal for want of prosecution. See TEX. R. APP.

P. 38.8(a)(1), 42.3(b), 43.2(f). We dismiss all pending motions as moot.

                                    PER CURIAM
Panel consists of Justices Kelly, Hightower, and Countiss.




                                            2